Citation Nr: 1015691	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for sinusitis

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to right fibula fracture.

4.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Veteran's request for a hearing, as noted in 
his March 2009 substantive appeal, the Veteran was scheduled 
for a videoconference hearing to be held in January 2010.  
The Veteran, through his appointed representative, filed a 
motion with the Board requesting that his videoconference 
hearing be rescheduled due to the unavailability of his 
representative on the date of the hearing.  By its ruling of 
March 2010, the Board has granted the Veteran's motion.  
Accordingly, the Veteran should be rescheduled for a new 
videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing, with a Veterans Law Judge (VLJ) 
of the Board, to be held in person at the 
local RO, in accordance with his request. 
The Veteran should be notified in writing 
of the date, time and location of the 
hearing. After the hearing is conducted, 
or if the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


